DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 23-24, 34-42 are currently pending. 
Status of Claims
Applicant’s election without traverse of levetiracetam as the species of synaptic vesicle 2A modulator in the reply filed 08/06/2020. 
Claim 42 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/06/2020. Claims 23-24 and 34-41 are the subject matter of this Office Action.

Response to Amendment
Applicant’s amendments, filed 03/01/2021 are acknowledged. Claims 25-33 are canceled in their entirety. Claim 23 is amended as follows: 
 A method for preventing or treating sepsis induced acute brain dysfunction (SiBD), comprising comprise administering a synaptic vesicle 2a and/or 2b binding chemical entity which is levetiracetam or a derivative of levetiracetam to a subject with sepsis, and wherein the levetiracetam or a derivative of levetiracetam is administered for at least two days.
In response to Applicant’s amendments, the pending 35 USC 112 Paragraph A rejection has been withdrawn. Additionally, the 35 USC 102(a)(1) rejections in view of 
 
 Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 23-24 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Erbas (Journal of Investigative Surgery Vol. 26 pages 312-318. Published 2013 Entry NPL#1 in IDS of 11/19/2018) in view of Zhaolong (WO2015/051695 published 04/16/2015; machine translation provided).
 Erbas teaches the method of treating patients comprising cecal ligature and puncture (CLP) mediated sepsis in a patient comprising administering the elected 
Erbas teaches that the administered levetiracetam protects and restores neve axons and myelin following surgical disturbance, as well as reduces lipid peroxidation and septic inflammatory cytokine TNF (Table 1). 
However, Erbas does not specifically teach wherein levetiracetam is administered for at least two days. Further, Erbas does not specifically teach wherein levetiracetam is administered at least every 12 hours (claim 36), for at least 4 days (claim 38) or alternatively, for one, two or four weeks (claims 39-41).  Nor does Erbas teach administering levetiracetam to said sepsis patient in a dose below 300 mg/kg per day, such as 15 mg/kg-50 mg/kg per day (claims 34-35, 37). 
  Zhaolong teaches the method of treating sepsis and sepsis induced brain injury comprising administering a therapeutically effective combination of edaravone and borneol (abstract, examples 1-6). Administration of said regimen twice a day, every 12 hours, as well as twice a day for two consecutive days are embraced by the teachings of Zhaolong (page 5 paragraph 2; Example 7, Table 4). Zhaolong teaches that administration of said therapeutic combination, in a dosage of 3 mg/kg-9 mg/kg was shown to be effective on treating patients with CLP induced sepsis and improve overall survival (Figures 1-4, Tables 1-4).  
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the art-recognized cecal ligature and 
MPEP 2143 provides a rationale for a conclusion of obviousness including (A) Combining prior art elements according to known methods to yield predictable results;
In the instant case, administration of sepsis and sepsis induced brain injury therapeutics for at least two days in order to treat patients comprising CLP induced sepsis was established in the prior art of Zhaolong as an effective strategy to treat the disorder in subjects in need. Accordingly, a skilled artisan would have predicted that applying the dosing frequency embraced within Zhaolong to the levetiracetam treated CLP sepsis patients of Erbas, said artisan would have arrived at the reasonable expectation that the resulting regimen would have effectively treated CLP sepsis in the administered subject. 
 It is noted that the combination of Erbas and Zhaolong do not explicitly teach wherein the CLP induced sepsis treating levetiracetam is administered for at least 4 days (claim 38) or alternatively, for one, two or four weeks (claims 39-41).  Nor does the combination of Erbas and Zhaolong teach administering levetiracetam to said sepsis patient in a dose below 300 mg/kg per day, such as 15 mg/kg-50 mg/kg per day (claims 34-35, 37). However, the optimum dosing amount and frequency of administration of levetiracetam to the sepsis patient would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”)
  Lastly, regarding the limitation wherein the levetiracetam dosing regimen of Erbas effectively prevented or treated sepsis induced acute brain injury in the sepsis patient properties that accrue from a process step of administering a sepsis patient the elected levetiracetam in overlapping therapeutically effective amounts are considered characteristic features of the claimed product.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald
 In the instant case, the burden is shifted to Applicant, and Applicant is invited to demonstrate that the prior art regimen of Erbas and Zhaolong does not prevent or treat sepsis induced acute brain dysfunction in the CLP induced sepsis patient. 
 
 Applicant traverses the rejection. Applicant argues that Erbas does not teach nor suggest each and every limitation of the pending claims. Applicant asserts that Erbas does not specifically teach administering levetiracetam for at least two days, nor does Erbas explicitly teach the treatment of sepsis induced brain dysfunction in the administered patient.  
  
 Response to Arguments
Applicant’s arguments, filed 03/01/2021 are acknowledged and have been carefully considered but remain unpersuasive. 
 In response to Applicant’s arguments, the Examiner acknowledges and does not dispute Applicants contention that Erbas does not explicitly teach administration of levetiracetam to CLP induced sepsis patients for at least two days as claimed. However, the Examiner recognizes that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum. It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the In re Keller, 642 F.2d 413, 208, USPQ 871 (CCPA 1981). As set forth above, the administration of sepsis and sepsis induced brain injury therapeutics for at least two days was a well-established and routine procedure to effectively treat patients comprising CLP induced sepsis, as taught by Zhaolong above. Accordingly, a skilled artisan would have predicted that applying the dosing regimen taught by Zhaolong to the regimen of treating CLP induced sepsis with levetiracetam taught by Erbas above with a reasonable expectation that the resulting regimen would have effectively treated CLP sepsis in the administered subject. 
Secondly, regarding Applicant’s contention that the regimen of Erbas does not explicitly teach treating sepsis induced brain dysfunction in the CLP induced septic patient, the examiner is not persuaded.  Erbas teaches administration of the same therapeutic agent (levetiracetam), the same therapeutically effective amount (300 mg/kg) to the same patient population (a patient comprising CLP induced sepsis) to that found within Figure 1A/1B, and Example 1 ([0134]-[0135]) of the instant specification (See Materials and Methods, page 2 of Erbas and [0134]-[0135] of the instant specification). Thus, the examiner presumes that the CLP induced sepsis patient of Erbas must comprise sepsis induced brain dysfunction and the administered levetiracetam treated the sepsis induced brain dysfunction in the CLP induced sepsis patient as products of identical chemical composition cannot have mutually exclusive properties. The capacity of the administered 300 mg/kg and 600 mg/kg of levetiracetam to alleviate the sepsis induced brain dysfunction is an inherent property of the administered dose of levetiracetam, which will occur once administered to a septic In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 	
In the instant case, Applicant has not rebutted this finding with objective evidence that the dosing amount of levetiracetam and the dosing cycle of levetiracetam to the patient comprising cecal ligature and puncture (CLP) mediated sepsis embraced in the regimen of Erbas and Zhao does not teach treating sepsis induced brain dysfunction in the CLP induced septic patient.


 Conclusion
In view of the rejection set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628